      Case: 1:19-cv-04105 Document #: 3 Filed: 06/18/19 Page 1 of 1 PageID #:8                                                 sifl
          ilf you need additional space for ANY section, please attach an additional sheet and reference that section.l



        U.S. District Gourt for the Northern District Of lllinois
                  Appearance Form for Pro Se Litigants


lnformation entered on this form is required for any person filing a case in this court as a pro se
party (that is, without an attorney). Please PRINT leoiblv

                                                                      1   :19-crr{4105
                  RICKERT V. ENSALACO
Case Title:                                                           Judge Rebecca R- Pallmeyer-
                                                                      Md=ffi"n" Judge C'abriel A' Fuentes
An appearance is hereby filed by the undersigned as a pro se ttttgant:


                         QUINN RICKERT
Name:

                         P.O. BOX 285
Street Address:

                         ELG|N, tL 60121-0285
City/State/Zip:

                         224-276-0004
Phone Number:


                                                                                           6t13t2019
                                                                                           Executed on (date)




                  REQUEST TO RECEIVE NOTICE THROUGH E.MAIL
lf you check the box below and provide an e-mail address in the space provided, you w-ill receive notice
vii e-mail. By checking the box and providing an e-mail address, under Federal Rule of Civil Procedure
S(b)2(E) you are waiving your right to receive a paper copy of documents filed electronically in this case.
You should not provide an e-mail address if you do not check it frequently.

         I request to be sent notices from the court via e-mail. I understand that by making this request,                 I

         am waiving the right to receive a paper copy of any electronically filed document in this case. I
         understand that iimy e-mail address changes I must promptly notify the Court in writing.

oRYR@OUTLOOK.COM
E-Mail Address (Please PRINT legibly.)                                                         FILED
                                                                                                     JUN     I 8 20$w
                                                                                                 THOIIIASG. BRUTON
                                                                                           CI.ERK U.S. OISTRICT COURT
 Rev.0612312016

                                                                                                reference that section.]
           [lf you need additional space for ANY section, please attach an additional sheet and
